                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

CONVERSE INC.,
                                                         Case No. 21-cv-00326
                  Plaintiff,
                                                         Judge Harry D. Leinenweber
v.
                                                         Magistrate Judge Jeffrey Cummings
THE PARTNERSHIPS and
UNINCORPORATED ASSOCIATIONS
IDENTIFIED ON SCHEDULE “A”,

                  Defendants.


                    EXTENSION OF TEMPORARY RESTRAINING ORDER

          THIS CAUSE being before the Court on Plaintiff Converse Inc.’s (“Plaintiff” or

“Converse”) Ex Parte Motion to Extend the Temporary Restraining Order against the fully

interactive, e-commerce stores 1 operating under the seller aliases identified in Schedule A to the

Complaint (the “Seller Aliases”), and this Court having heard the evidence before it hereby

GRANTS Plaintiff’s Ex Parte Motion and orders that the Temporary Restraining Order (“TRO”)

entered on January 28, 2021, shall be extended for a period of fourteen (14) days until February

25, 2021, and shall apply to the Defendants identified in Schedule A attached to the TRO.

          Rule 65(b)(2) states that a temporary restraining order entered without notice may be

extended provided a party can show, prior to expiration of the order, good cause for such an

extension. Fed. R. Civ. P. 65(b)(2). This Court finds good cause for an extension and that

additional time is needed before a preliminary injunction hearing can be held in this case for at

least the reasons stated herein. Specific facts in the Declaration of Justin R. Gaudio showed that




1
    The e-commerce store urls are listed on Schedule A to the TRO under the Online Marketplaces.
additional time is needed for third parties to comply with the TRO. Good cause also exists for the

extension because there is a high probability that the Defendants will continue to harm Plaintiff

without the TRO in place. Specifically, Defendants will likely attempt to move any assets from

their financial accounts to offshore bank accounts. As found by the Court in granting the TRO,

this possibility of harm is significant. Accordingly, in the interest of justice, extension of the TRO

is necessary.

       This Court also finds that issuing this Order without notice pursuant to Rule 65(b)(1) of

the Federal Rules of Civil Procedure is appropriate because Plaintiff has presented specific facts

in the Declaration of Joe Pallett included with Plaintiff’s Ex Parte Motion for Entry of a Temporary

Restraining Order and accompanying evidence clearly showing that immediate and irreparable

injury, loss, or damage will result to the movant before the adverse party can be heard in

opposition. Specifically, in the absence of an ex parte Order, Defendants could and likely would

move any assets from accounts in financial institutions under this Court’s jurisdiction to offshore

accounts. As this Court and other courts have recognized, proceedings against those who

deliberately traffic in counterfeit merchandise are often useless if notice is given to the adverse

party. Accordingly, this Court orders that the TRO shall be extended for a period of fourteen (14)

days until February 25, 2021.

       ENTERED this 9th day of February 2021.




                                               _________________________________
                                               Harry D. Leinenweber
                                               United States District Judge




                                                  2
